After the bequest of the life estate to Mary E. Cook, the will gives "the residue of my estate to my niece, Eva C. Beech." Then follows the bequest of the residue to the grandchildren upon the death of Eva C. Beech. The first question is whether these two provisions of the will are irreconcilable.
All the parties concede that the language of the gift to Beech, standing alone, is sufficient to give the absolute ownership of the property to her. The majority opinion holds in effect that such language is not sufficient for that purpose because the bequest is made "in general terms, without any words of inheritance or other expressions clearly showing an intention to make a gift in fee," and is followed by a bequest of the residue to the grandchildren upon the death of Beech. On this basis the opinion concludes that these two provisions of the will are consistent.
In my opinion these two provisions of the will cannot be reconciled on the above basis for two reasons. The first reason is that common law terms of inheritance have been abolished by law in this state, and no longer have any significance in the interpretation of wills. SDC 56.0313. The second reason is that such terms were never required to pass an estate of absolute ownership in personal property at common law. 69 C.J., Wills, § 1530, p. 465. If the two provisions of the will under consideration are to be reconciled at all, it must be on the ground that the gift to the grandchildren is contingent on the occurrence of the death of Beech before the death of testatrix. Such construction of the will is not possible because the grandchildren take *Page 483 
"upon the death" of Beech. This language of the will shows an intention to make a successive bequest as stated in the majority opinion. The will makes the bequest to the grandchildren to take effect after the death of Beech, whether such death occurred before or after the death of testatrix. 69 C.J., Wills, § 1325, p. 299, notes 29, 31. These provisions of the will are therefore absolutely irreconcilable, and the latter must prevail to the extent necessary to give it effect as a bequest of the residue to the grandchildren. SDC 56.0305. In re Merrigan's Estate, 34 S.D. 644, 150 N.W. 285.